NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  DONNA J. DEEM,
                     Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2014-3037
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0752120777-I-1.
                ______________________

                Decided: July 17, 2014
                ______________________

   DONNA J. DEEM, of San Francisco, California, pro se.

   LINDSEY SCHRECKENGOST, Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With her on the brief
was BRYAN G. POLISUK, General Counsel.
               ______________________

Before PROST, Chief Judge, SCHALL and HUGHES, Circuit
                       Judges.
2                                             DEEM   v. MSPB



PER CURIAM.
    Donna J. Deem appeals from a final order of the Merit
Systems Protection Board (“Board”) denying her petition
for review of the Board’s January 7, 2013 initial decision
dismissing her involuntary resignation claim for lack of
jurisdiction.   Deem v. Dep’t of Homeland Sec., No.
SF0752120777-I-1 (M.S.P.B. Sept. 26, 2013) (“Final
Order”). For the reasons that follow, we affirm.
                       BACKGROUND
    Ms. Deem was previously employed as a Program
Services Assistant in the Mission Support Division in the
Federal Emergency Management Agency’s (“FEMA”)
Region IX office. While employed in the Mission Support
Division, Ms. Deem’s supervisor was Debbie Lewis.
Resp’t App. 10. Ms. Deem claims that she was harassed,
humiliated, and demeaned for over twelve years by Ms.
Lewis. Resp’t App. 54.
    From January 11 to 15, 2010, Ms. Deem was placed in
absence without leave status (“AWOL”) for failure to
submit medical documents to support her absence. Ms.
Deem had called Ms. Lewis on the first day of her absence
and submitted a doctor’s note on the second day. Eventu-
ally, the status was converted to paid leave after a discus-
sion with Ms. Deem’s doctor. On February 10, 2010, Ms.
Deem filed a formal complaint with the agency’s Equal
Employment Opportunity (“EEO”) Counselor, alleging a
hostile work environment and discrimination based on
age, mental disability, and prior EEO activity based on
having been placed on AWOL status. In her complaint
she stated that “because of my illnesses and the way
others react around me, I feel that it is almost impossible
for me to continue working in the Region. I feel I’m being
forced into retirement.” Resp’t App. 55.
   That same month, after filing her EEO complaint, Ms.
Deem agreed to transfer to a different division, the
DEEM   v. MSPB                                          3



Grants Division of Region IX, where Ms. Lewis would no
longer be her supervisor. Resp’t App. 11. Ten months
later, on December 31, 2010, Ms. Deem retired. On
August 16, 2012, the agency issued a final decision on her
EEO complaint, concluding that she had not established
the claimed discrimination.
    On September 10, 2012, Ms. Deem filed an appeal
with the Board alleging that her retirement was involun-
tary. The administrative judge issued an order informing
Ms. Deem that the Board might not have jurisdiction over
her appeal because her retirement was presumed volun-
tary and that she bore the burden of proof to show other-
wise. In response to this order, Ms. Deem submitted a
statement from a former coworker that included allega-
tions and examples of Ms. Lewis’s disparate treatment of
Ms. Deem.
     On January 7, 2013, the administrative judge con-
cluded that Ms. Deem had failed to make a nonfrivolous
allegation in support of the Board’s jurisdiction. Deem v.
Dep’t of Homeland Sec., No. SF0752120777-I-1 (M.S.P.B.
Jan. 7, 2013) (“Initial Decision”). The administrative
judge found that a reasonable person in her position
would not have felt compelled to resign based on her work
conditions. Id. at 5-6. She also found that Ms. Deem
initiated her retirement ten months after she transferred
to a different division and was no longer supervised by
Ms. Lewis, which indicated the retirement was not due to
Ms. Lewis’s behavior during the time she was Ms. Deem’s
supervisor. Id. at 6. Ultimately, the administrative judge
concluded that the Board lacked jurisdiction over Ms.
Deem’s appeal. Id.
    Ms. Deem filed a petition for review of that decision
with the Board and claimed that she had to retire because
Ms. Lewis was determined to either make her “so sick
[she] would die or force [her] into retirement.” Resp’t
App. 31. On September 26, 2013, the Board affirmed the
4                                              DEEM   v. MSPB



administrative judge’s decision and denied the petition for
review. Final Order at 2. The Board also concluded that
Ms. Deem did not prove that her working conditions
during the ten months were so intolerable that a reasona-
ble person in her position would have felt compelled to
retire. Id. at 5.
   Ms. Deem timely appealed the Board’s final order.
We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    Our review of Board decisions is limited by statute.
Under 5 U.S.C. § 7703(c), we may only reverse a Board
decision if we find the decision to be: (1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accord-
ance with law; (2) obtained without procedures required
by law; or (3) unsupported by substantial evidence. Ward
v. U.S. Postal Serv., 634 F.3d 1274, 1278 (Fed. Cir. 2011).
“The [Board’s] determination that it lacked jurisdiction is
a question of law that the court reviews de novo.” Bennett
v. Merit Sys. Prot. Bd., 635 F.3d 1215, 1218 (Fed. Cir.
2011) (citing Forest v. Merit Sys. Prot. Bd., 47 F.3d 409,
410 (Fed. Cir. 1995)). “Before the Board, an appellant
bears the burden of establishing board jurisdiction.”
Fields v. Dep’t of Justice, 452 F.3d 1297, 1302 (Fed. Cir.
2006).
    An employee-initiated resignation or retirement is
presumed to be voluntary and therefore outside of the
Board’s jurisdiction. Garcia v. Dep’t of Homeland Sec.,
437 F.3d 1322, 1329 (Fed. Cir. 2006) (en banc); 5 C.F.R.
§ 752.401(b)(9). The burden is on the appellant to present
sufficient evidence to overcome this presumption. Garcia,
437 F.3d at 1329. To establish involuntariness by coer-
cion an employee must show: “(1) the agency effectively
imposed the terms of the employee’s resignation or re-
tirement; (2) the employee had no realistic alternative but
to resign or retire; and (3) the employee’s resignation or
retirement was the result of improper acts by the agency.”
DEEM   v. MSPB                                           5



Shoaf v. Dep’t of Agric., 260 F.3d 1336, 1341 (Fed. Cir.
2001). The test is objective rather than subjective. Id. at
1342. The employee must establish that a reasonable
person confronted with the same circumstances would
have felt forced to retire. Id.
    Ms. Deem first argues that the Board erred by failing
to take into account that she suffers from severe depres-
sion and post-traumatic stress disorder and the impact of
the alleged hostile workplace on these already present
medical conditions. We disagree. The Board first noted
that the agency transferred Ms. Deem out of Ms. Lewis’s
supervision in February 2010 to address precisely those
complaints. Final Order at 4. Moreover, the Board then
considered Ms. Deem’s working conditions after the
transfer and—based on the record as a whole—concluded
that she simply had not alleged “any facts to show that
her working conditions between February and December
2010 were so intolerable such that a reasonable person in
her position would have felt compelled to retire.” Final
Order at 5. For example, before the Board, Ms. Deem
argued that she had difficulty learning the duties of her
new position because of her stress. Resp’t App. 30.
However, as the Board noted, dissatisfaction with work
assignments and difficult working conditions do not
generally give rise to a claim of involuntary resignation.
See Final Order at 5 (citing Miller v. Dep’t of Defense, 85
M.S.P.R. 310 ¶ 32 (2000)).
    Moreover, in reaching its determination, the Board
gave particular weight to the fact that Ms. Deem had
stayed in the new position for a full ten months after her
transfer. Id. Indeed, we have previously noted that the
amount of time between the employer’s alleged behavior
and the employee’s retirement is highly probative as to
whether an employee’s retirement is involuntary. Terban
v. Dep’t of Energy, 216 F.3d 1021, 1024 (Fed. Cir. 2000).
In one case, the time period between the final incident
and the appellant’s retirement was three weeks and the
6                                             DEEM   v. MSPB



court found this time period short enough to indicate
involuntariness. Bates v. Dep’t of Justice, 70 M.S.P.R.
659, 668 (1996). In contrast, a long period of time be-
tween the actions and the employee’s retirement dimin-
ishes the causal link between the two events. Terban, 216
F.3d at 1024. The Board was therefore correct to note
that the ten month time period in Ms. Deem’s case dimin-
ishes the idea that her retirement was due to Ms. Lewis’s
behavior prior to the February 2010 transfer.
    Ms. Deem’s second argument is that the Board did not
consider the indirect contact she had with Ms. Lewis in
her new position during the ten months and therefore
that the transfer did not improve her work conditions.
Specifically, Ms. Deem states that after her transfer she
was: (1) frequently called by Ms. Lewis’s subordinates, (2)
subjected to Ms. Lewis trying to create problems with her
new supervisor, and (3) constantly sent to HR, where Ms.
Lewis worked. See Pet’r Informal Br., question 4. Ms.
Deem also submitted a letter from her doctor, Dr. Hasser,
stating that Ms. Deem continued to have significant
impairment in mental health symptoms after her trans-
fer. See id., attachments.
     As an initial matter, Ms. Deem did not raise this ar-
gument before the Board and so it is waived. Henry v.
Dep’t of the Navy, 902 F.2d 949, 953 (Fed. Cir. 1990). But
regardless, these allegations are insufficient to establish
the Board’s jurisdiction. The Board found that the agency
initiated and Ms. Deem accepted a transfer to a position
that no longer required her to work under Ms. Lewis’s
supervision a full ten months prior to her retirement.
Final Order at 5. We conclude that in light of the fact
that the agency successfully transferred Ms. Deem to a
new situation where she had little, if any, contact with
Ms. Lewis, the Board did not err in finding that the
Government had provided an adequate solution to Ms.
Lewis’s disparate treatment of Ms. Deem.
DEEM   v. MSPB                                          7



    We find no reason to conclude that the Board’s find-
ings were unsupported by substantial evidence or were
not in accordance with law.
                      CONCLUSION
     For the foregoing reasons, we conclude that the Board
correctly denied Ms. Deem’s petition for review and
affirmed the dismissal of her appeal for lack of jurisdic-
tion. Accordingly, we affirm.
                      AFFIRMED
                         COSTS
   Each party shall bear its own costs.